Citation Nr: 1227826	
Decision Date: 08/13/12    Archive Date: 08/21/12

DOCKET NO.  10-39 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, including posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served in the United States Army National Guard of Washington from January 1949 to December 1951 and had verified active duty in the United States Army from February 1953 to February 1955.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

In July 2012, the Veteran, sitting at the RO, testified during a hearing conducted via video conference, with the undersigned Veterans Law Judge, sitting at the Board's main office in Washington, D.C.  A copy of the transcript is of record.

During the pendency of this appeal, the United States Court of Appeals for Veterans Claims (Court) held that claims for service connection for PTSD encompass claims for service connection for all psychiatric disabilities.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  Thus, in light of Clemons v. Shinseki, the Board has recharacterized the Veteran's claim as a claim for service connection for an acquired psychiatric disorder, claimed as PTSD, as set forth on the title page.


FINDING OF FACT

The evidence preponderates against a finding that the Veteran currently has an acquired psychiatric disorder, including PTSD, that had its onset during active military service or is otherwise related to active duty.

CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103(A), 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.203, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In October and December 2009 letters, the agency of original jurisdiction (AOJ) satisfied its duty to notify the appellant under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2011) and 38 C.F.R. § 3.159(b) (2011).  The AOJ notified the Veteran of information and evidence necessary to substantiate his claim.  He was notified of the information and evidence that VA would seek to provide and the information and evidence that he was expected to provide.  In the October 2009 letter, the Veteran was informed of how VA determines disability ratings and effective dates, as required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In Bryant v. Shinseki, 23 Vet App 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) (2009) requires that the Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the undersigned Veterans Law Judge essentially outlined the issue on appeal and suggested that any evidence tending to show that pertinent disability was related to active duty would be helpful in establishing the claim.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2011); he has not identified any prejudice in the conduct of the Board hearing. 

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c).  Most of the Veteran's service treatment records are unavailable.  In November 2006, the Veteran submitted an undated letter from the National Personnel Records Center (NPRC), to the effect that his service records were unavailable, and most likely his service treatment records were destroyed in a fire in 1973.  A January 2010 RO file memorandum detailed VA's efforts to obtain the Veteran's service treatment records and concluded that these records were unavailable.  The Board agrees.  The Board recognizes that there is a heightened obligation to assist the Veteran in the development of his claim, a heightened obligation to explain findings and conclusions, and to consider carefully the benefit of the doubt rule.  Russo v. Brown, 9 Vet. App. 46 (1996). 

The Veteran's VA and private records have been associated with the claims file, to the extent available.  All reasonably identified and available medical records have been secured.  

The Board notes that an etiological opinion has not been obtained for the Veteran's service connection claim.  Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in disability compensation (service connection) claims, the VA must provide a VA medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the Veteran's service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  

Here, while there is a current diagnosis of PTSD, there is no true indication this disability is associated with active military service.  There is no evidence of pertinent disability in service or within the first post-service year.  The Veteran has not claimed that pertinent disability had its onset in service, nor has he suggested a continuity of symptomatology since his discharge.  In view of the absence of findings of pertinent pathology in service, and the first suggestion of pertinent disability many years after active duty, relating this disability to active service would certainly be speculative.  However, service connection may not be based on a resort to pure speculation or even remote possibility.  See 38 C.F.R. § 3.102.  The duty to assist is not invoked where "no reasonable possibility exists that such assistance would aid in substantiating the claim."  38 U.S.C.A. 5103A(a)(2).  The Board is satisfied that the duties to notify and assist have been met.

II. Analysis

The Veteran contends that he has a psychiatric disorder, claimed as PTSD, that was incurred during his military service.  In written statements and oral testimony in support of his claim, he asserts that he served on ship to shore duty in the Military Sea Transportation Service (MSTS) going from the west coast of the United States to the Far East in the early 1950s.  He said that he saw people killed and wounded while exiting the ship down cargo nets.  Thus, the Veteran maintains that service connection is warranted for an acquired psychiatric disorder, claimed as PTSD.  Upon review of the pertinent evidence of record, and with consideration of the law and regulations applicable to the Veteran's case, the Board finds that the evidence preponderates against his claim and it must be denied.

The Board has reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Under 38 U.S.C.A. §§ 1110 and 1131; 38 C.F.R. § 3.303, a veteran is entitled to disability compensation for disability resulting from personal injury or disease incurred in or aggravated by active military service.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service" - the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  This is a direct service connection theory of entitlement.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value. Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).

Certain chronic diseases, such as psychoses, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from active service.  See 38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  This is also a direct service connection theory of entitlement.

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009.  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Layno v. Brown, 6 Vet. App. 465, 469-71 (1994); Charles v. Principi, 16 Vet. App 370, 374 (2002). 

Prior to July 13, 2010, service connection for PTSD required that there be (1) medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a); (2) a link, established by medical evidence, between current symptoms and an in-service stressor; (3) and credible supporting evidence that the claimed in-service stressor actually occurred.  38 C.F.R. § 3.304(f) (2009); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  The diagnosis of a mental disorder must conform to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV) and be supported by the findings of a medical examiner.  See 38 C.F.R. § 4.125(a). 

Effective July 13, 2010, VA amended 38 C.F.R. § 3.304(f) by liberalizing, in certain circumstances, the evidentiary standards for establishing the occurrence of an in-service stressor for non-combat Veterans.  See 75 Fed. Reg. 39,843-39,852 (effective July 13, 2010) (codified at 38 C.F.R. § 3.304(f)) (2011).  Section 3.304 (f) was amended to include a new paragraph (f)(3) that reads as follows, in pertinent part: 

(f)(3) If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor. 

See 75 Fed. Reg. 39843-51 (July 13, 2010) and corrective notice at 75 Fed. Reg. 41092 (July 15, 2010).  During the course of his appeal, the Veteran reported stressors associated with his service in the MSTS and purported United States Coast Guard service from 1950 to 1952.  

If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the conditions or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the in-service stressor.  38 U.S.C.A. § 1154(b) (West 2002 and Supp. 2011).  Where a current diagnosis of PTSD exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. at 144.  Nevertheless, credible evidence that the claimed in-service stressor actually occurred is also required.  38 C.F.R. § 3.304(f).  See Anglin v. West, 11 Vet. App. 361, 367 (1998); Gaines v. West, 11 Vet. App. 353, 357 (1998), Cohen v. Brown, 10 Vet. App. at 138; Suozzi v. Brown, 10 Vet. App. 307 (1997).

The record does not show or suggest, and the Veteran does not allege, that he engaged in combat, or that his stressor to support a diagnosis of PTSD is combat-related; instead, he claims he has PTSD due to MSTS and US Coast Guard service during the Korean Conflict. 

Veteran status is the first element required for a claim for disability benefits.  D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000).  The term "veteran" means a person who served in the active military, naval, or air service and who was discharged or released therefrom under conditions other than dishonorable.  38 U.S.C.A. § 101(2).  The term "active duty" includes full-time duty in the Armed Forces, other than active duty for training (ADUTRA).  38 U.S.C.A. § 101(21) (West 2002).  The term Armed Forces means the United States Army, Navy, Marine Corps, Air Force, and Coast Guard, including the reserve components thereof.  38 U.S.C.A. § 101(10) (West 2002). 

Active military, naval, or air service includes any period of active duty or ADUTRA during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty for training (INADUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24); 38 C.F.R. § 3.6(a).  ADUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1).
 
Only service department records can establish if and when a person was serving on active duty, ADUTRA, or INADUTRA.  Cahall v. Brown, 7 Vet. App. 232, 237 (1994).  Service department records are binding on VA for purposes of establishing service in the U.S. Armed Forces.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); see also 38 C.F.R. § 3.203, limiting the type of evidence accepted to verify service dates. 

A service department finding that an injury occurred in the line of duty will be binding on the VA unless it is patently inconsistent with the requirements of laws administered by the VA. 38 C.F.R. § 3.1(m) (2011); see Kinnaman v. Principi, 4 Vet. App. 20, 28 (1993). 

The appellant served in the Army National Guard from January 1949 to December 1951, and had a period of active duty in the United States Army from February 1953 to February 1955.  See generally NGB Form 22 and DD Form 214, respectively.  The Veteran's DD Form 214 indicates that he was a unit supply specialist in service and that his last civilian employer was the MSTS.  Attempts to verify active duty other than from February 1953 to February 1955 have been unsuccessful (see eg. September 2010 service department response).  The Veteran has no verified period of active duty other than the Army service from February 1953 to February 1955.  

A separation examination report indicates that, when the Veteran was examined for separation from active service in February 1955, a psychiatric abnormality was not reported.  The record contains no lay or medical evidence of psychiatric symptoms during this period of active duty. 

Post service, VA treatment records, dated from 2008 to 2010, show that clinicians diagnosed the Veteran with, and treated him for, PTSD.  A November 2008 outpatient record indicates that he was a Korean War veteran who felt a range of stress symtoms related to working on a transport ship during the Korean War, when he got to know many soldiers he was transporting to Korea who did not return.  

In November and December 2009 signed statements, N.J., M.S., a private social worker, reported that the Veteran began counseling sessions in 2008.  It was noted that a friendly fire incident occurred in which shells hit the superstructure of the Veteran's ship.  The Veteran exchanged letters with men with whom he worked on the troop ship and later, after they were delivered into combat, the letters might be returned when the men were killed in action.  During this time, the Veteran's transport was boarded by US Coast Guard who took their merchant seaman's papers and made them military.  After induction into active service, the Veteran worked as a drill sergeant and had to brainwash young draftees.  He corresponded with young trainees, some of whom were killed. 

During the course of his appeal, the Veteran reported stressors associated with his MSTS and US Coast Guard service regarding the transporting of troops to and from the United States to the Far East, including Japan and Korea.  He said he saw personnel leave ships by climbing down cargo nets over the sides and then came under fire and were wounded or killed.  He also said he transported the wounded to Japan from Korea.  The Veteran further indicated that he trained recruits for combat in the United States Army that he said was stressful.  

During his July 2012 Board hearing, the Veteran testified that he served in the MSTS from approximately 1950 to 1952 and was activated by the United States Coast Guard for emergency service in approximately 1951 (see Board hearing transcript at pages 9 and 13).  He stated that Coast Guard officials boarded his ship and took his seaman's documents when the emergency Coast Guard duty documents were issued to him (Id. at 9).  He did not recall the date on which the Coast Guard issued his identification card but believed it was in approximately October 1952 (Id. at 11).  The Veteran said he was in Korea when he received his induction notice.

In support of his claim, the Veteran submitted a copy of a United States Merchant Marines -United States Coast Guard Identification Card endorsed in June 1952.  The Board notes that, except for a specific time period during World War II, Merchant Marine service does not equate to active duty status.  See 38 C.F.R. § 3.7 (2011) (American Merchant Marine in Oceangoing Service during the Period of Armed Conflict, December 7, 1941, to August 15, 1945 constitutes active military service).

The Veteran submitted a copy of his MSTS continuous sea service record that documents his MSTS service from August 1950 to August 1952 on several ships.  The MSTS record indicates that he was a storekeeper.  He also submitted information, including that obtained from the Internet, regarding the MSTS ships to which he was assigned.  Information regarding the USS GENERAL M.C. MEIGS, to which the Veteran was assigned from August 1950 to April 1951, indicates that it carried troops during the Korean Conflict and was manned by United States Coast Guard personnel.  Information regarding the USNS MARINE ADDER, on which the Veteran served from July 1951 to August 1952, indicates that it was assigned to the MSTS in August 1950, staffed by "a civilian crew", and carried combat troops to the Far East in December 1950.  Then it resumed support of the United States police action in Korea and continued Far East runs during the Korean War.  

The Veteran reported during his recent Board hearing, and in written statements, that, while in the United States Army at Fort Lewis, from 1953 to 1955, he trained troops for the infantry that he found stressful.  During an August 2010 Board hearing regarding other issues, the Veteran said that, while he was given a military occupational specialty of supply specialist, he spent most of his time working as a drill instructor and taught recruits how to fire various weapons.  But, in July 2012, he testified that he was sent to brainwashing school and was part of a cadre to train young recruits for the infantry (see July 2012 Board hearing at page 5).

However, in April 2007 and September 2010, the NPRC advised the RO that the Veteran's active army service was verified from February 1953 to February 1955 and that all other service has been identified as Reserve time.  Thus, his MSTS service is not active service and any alleged stressors that occurred during this time cannot be verified.  While the Veteran has a US Coast Guard identification card (a Merchant Marine document), his allegation of serving in the US Coast Guard on an emergent basis has also not been verified by the service department despite requests for verification of all periods of service.  The service department has not verified any period of active military service for the Veteran, prior to February 1953.  See 38 C.F.R. § 3.203; Duro v. Derwinski, 2 Vet. App. at 532.  

Other than his own oral and written statements, the appellant has produced no service records that meet his burden of establishing active duty or ADUTRA service for any period prior to 1953.  See Holmes v. Brown, 10 Vet. App. 38, 40 (1997), citing Aguilar v. Derwinski, 2 Vet. App. 21 (1991) (holding that, before applying for benefits, a claimant must demonstrate qualifying service by a preponderance of evidence).  As such, the medical opinions purporting to link the current psychiatric disorder to the events prior to February 1953 have no bearing on this claim and do not constitute the requisite credible evidence of a stressor.  See Moreau v. Brown, 9 Vet. App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) (table).  It is clear from his testimony that he was not on ADUTRA during his time with MSTS and his allegation that he was "activated" by the Coast Guard is unsupported.  It appears that he was working as a civilian Merchant Marine in support of operations in Korea, but was not on active duty prior to his Army service in 1953.  

As noted above, several VA and private treatment reports reflect that examiners have indicated that the Veteran's currently diagnosed psychiatric disorder, namely PTSD, was due to his alleged stressful events during the Korean Conflict.  There is no indication that those medical providers based their premises of in-service events on anything other than the Veteran's statements to them.  The filtering of the Veteran's account of his military service through his physician does not transform his account into competent medical evidence, or an accurate accout of those experiences, merely because the transcriber happens to be a medical professional. Leshore v. Brown, 8 Vet. App. 409 (1995). 

On this record, the Board must find that the available service records have more probative value than the appellant's current recollections and the statements he has submitted. 

The appellant's representative has essentially argued that VA should accept the statements from the appellant for verification purposes.  The Board rejects this argument on several bases.  However, the Board may only accept service department records for establishing whether or not the appellant was serving a period of active duty or ADUTRA service from 1949 to 1951.  38 C.F.R. § 3.203; Cahall, 7 Vet. App. at 237; Duro, 2 Vet. App. at 532.  The testimony of the appellant and his MSTS sea record establishes his presence in the MSTS, but does not establish creditable military service.  The MSTS continuous sea service record and US Coast Guard identification card do not provide a documented record of verifiable active service, and in fact, strongly suggest that he was in the Merchant Marine in support of military activities. 

In August 2010, the Veteran testified that he worked as a drill instructor at Fort Lewis and taught recruits how to fire mortars, rocket launchers, rifles and machine guns.  In July 2012, the Veteran testified that he took a leave of absence from his National Guard duty to join the MSTS and, after he was drafted in 1953, was sent to brainwashing school as part of a cadre to train young recruits for the infantry.  The Board does not find the claim that the Veteran attended brainwashing school credible; there is no support for this allegation in available personnel records.  He also testified that he was in a coma for several weeks in 2011 that affected his memory and he still had memory problems (see July 2012 Board hearing at page 13).  The evidence contains inconsistencies that diminish the reliability of his description of inservice stressors that appear to be secondary to stressors from his time in MSTS.  In view of the conflicting statements, the Board finds that the Veteran is not credible regarding his recollection of events.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony). 

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for an acquired psychiatric disorder, to include PTSD.  There is no reasonable doubt of material fact to be resolved in the appellant's favor.  38 U.S.C.A. § 5107(b).  As such, the appeal is denied. 


ORDER

Service connection for an acquired psychiatric disorder, claimed as PTSD, is denied.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


